DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the adjustment means “adjusting”, as required in claim 1 and the elliptical eyelet as claimed in claim 4 (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The abstract of the disclosure is objected to because of the term “means”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the claims, the term “type” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable. Correction is required. 



Claim 1 is drawn to a device “for adjustment of an opening of a door”. At the instant, it is unclear what is the invention here. It is unclear how you can adjust and opening. 
In view of the drawings, and to continue with the examination, the claims will be drawn to a latching device for a closing a door. Correction or a real explanation will be required.

Claim 1 further requires “adjustment means”. Again, it is unclear how this means can “adjust”. As clearly shown, the “means” are for moving the sliding lock. Correction is required.

Furthermore, the claim requires that the adjustment means are arranged perpendicular to the sliding body. At the instant, the limitation is indefinite since not all the members of the means are perpendicular to the sliding body. At least the cam is in the same plane as the sliding body. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim 2 requires that the cam comprises a cylindrical central body with a circular base, with central holes, wherefrom a base protrudes laterally. At the instant, it is unclear what is claimed here.


    PNG
    media_image1.png
    390
    637
    media_image1.png
    Greyscale

As seen above, both, the circular base 5h and the abutment element 5h extend laterally from the central body, not the hole.
Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned above. Correction is required.

Furthermore, it is unclear from the claim language in claim 2 how this operating means interact with the sliding lock. As seen in the drawings, the circular base is configured to engage and move the sliding lock. Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned above. Correction is required.


As to claim 4, the claim requires the limitation “elliptical eyelet”. At the instant, the limitation is indefinite since the eyelet 4e, as clearly shown in fig 10a, is not elliptical. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

As to cliam 5, the claim requires a thin groove. However, the claim fails to provide any function to the thin groove. At the instant, the groove is just a shape, with no purpose.
Therefore, in order to continue with the examination, the limitation will be examined as a thin groove configured to act as a retaining seat for the cam of the lock block. Correction is required. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 402276 to Rollins et al (Rollins).

    PNG
    media_image2.png
    586
    1464
    media_image2.png
    Greyscale

Rollins discloses a latching device for a closing door. The latching device comprises 1st and 2nd opposite elements.
The 1st element is mounted to a post by means of a fastener and comprises a solid body defining a cavity.
The 2nd element comprises an outer shell mounted to the door by means of fasteners and defines a housing cavity.
The latching device also comprises a sliding body (1) is slidable provided within the housing cavity and configured to be received within the cavity of the 1st element. 
The latching device further comprises operating means housed within the housing cavity and arranged in a plane that is perpendicular with respect to the sliding body.
The latching device further comprises dampening means (2) and thrust means (4 and 6) for the sliding body.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,195,867 to Baillie. 

    PNG
    media_image3.png
    904
    1500
    media_image3.png
    Greyscale

Baillie discloses a latching device for a closing door. The latching device comprises 1st and 2nd opposite elements.
The 1st element (100) is mounted to a post by means of a fastener and comprises a solid body defining a cavity.
The 2nd element comprises an outer shell (12) mounted to the door by means of fasteners and defines a housing cavity (36, 42).
The latching device also comprises a sliding body (46) is slidable provided within the housing cavity and configured to be received within the cavity of the 1st element. 
The latching device further comprises operating means (64) housed within the housing cavity and arranged in a plane that is perpendicular with respect to the sliding body.

Baillie discloses that the sliding body comprises a rectangular base body with a wedge (60), and a perimeter ribs (52) defining an eyelet.

Allowable Subject Matter
Claims 2 and 5, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 6 and 7 would also be allowed since the claims depend from the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 2, 2022.